Citation Nr: 0201056	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  01-09 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from September 1966 to 
September 1970.  His DD214 includes that he served in the 
Republic of Vietnam from September 7, 1968 to April 15, 1970.  
Awards and decorations received include National Defense 
Service Medal, Vietnam Service Medal with two stars, Combat 
Action Ribbon, Republic of Vietnam Campaign Medal with 
device, and Good Conduct Medal.

This appeal arises from the May 2001 rating decision from the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania 
Regional Office (RO) that denied the veteran's claim for 
service connection for PTSD.  

The Board notes that the veteran's representative, in January 
2002, included as an issue entitlement to service connection 
for an acquired psychiatric disorder.  Additionally, in his 
original claim in May 2000, the veteran indicating he was 
claiming service connection for nervous condition and that he 
might have PTSD.  Entitlement to service connection for a 
psychiatric disability other than PTSD has not been 
developed.  That issue needs review prior to full 
consideration of this matter on appeal.


REMAND

After review of the record, it is concluded that additional 
evidentiary development is indicated.  In this case, the 
evidence is inadequate to adjudicate the veteran's claim.  It 
is noted initially that the veteran is a recipient of the 
Combat Action Ribbon and has alleged stressors from his 
service in Vietnam.  The matter to be addressed is whether 
the veteran has a current diagnoses of PTSD.  See 38 C.F.R. 
§ 3.304.  

In this regard, of record is a Vet Center psycho-social 
assessment from June 2000 that includes a diagnostic 
impression of PTSD.  Subsequently an October 2000 VA 
examination was done, and the report includes diagnostic 
impression of features of PTSD, but that the veteran did not 
meet the DSM-IV diagnostic criteria for PTSD.  The prior 
diagnosis of PTSD was not mentioned by the examiner at the 
October 2000 VA examination.  Neither of the examinations 
were done by a psychiatrist.  Additionally, the veteran 
indicated in his May 2000 claim that he had treatment at the 
Erie, Pennsylvania Vet Center.  While there are notations 
that there are no treatment records for the veteran at the 
Erie, Pennsylvania VA Medical Center, there is no indication 
that an attempt to get records from the Vet Center was done.  
Therefore to resolve the inconsistency of the two 
examinations, a Remand is required to obtain any Erie, 
Pennsylvania Vet Center treatment records for the veteran and 
for a new examination by a psychiatrist to determine whether 
the veteran currently has PTSD based upon his experiences in 
Vietnam, based upon examination of the veteran and review of 
any treatment records, the two examinations currently of 
record, any necessary additional testing, the claims file, 
and any other evidence received pursuant to any development 
undertaken.  It should also be ascertained whether the 
appellant has any acquired psychiatric disorder related to 
service.  The appellant's representative has argued that 
additional development is indicated if the claim is not 
allowed on the current record.

The RO's attention is directed to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 2096, 
(the Act) which was signed by the President on November 9, 
2000.  The Act made several changes to Chapter 51 of Title 
38, United States Code.  Perhaps most significantly, it added 
a new section 5103A, (38 U.S.C.A. § 5103A (West Supp. 2001)) 
which defines VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim and eliminated 
from section 5107(a) the necessity of submitting a well-
grounded claim to trigger the duty to assist.  Id. §§ 3(a), 
4, at 2097-98.  With regard to the duty to assist, VA must 
obtain relevant private and VA medical records and provide 
the veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  On Remand, 
the RO must assure that the provisions of this new Act are 
complied with to the extent they apply to the instant issue.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  These too are for application by the RO 
on remand.

While the veteran had notice of the new development 
requirements and indicated in May 2001 that he had no further 
evidence to submit, the Board finds that a Remand for the 
additional development described above is necessary to fully 
evaluate the veteran's claim. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West Supp. 2001) and 
the new regulations are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and private) 
who treated him for PTSD (or any 
psychiatric pathology) since service, 
including from the Erie, Pennsylvania Vet 
Center.  Thereafter, the RO should obtain 
legible copies of all records that have 
not already been obtained.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims folder 
should contain documentation of the 
attempts made.  The veteran and his 
representative should also be informed of 
the negative results. 

3.  Following completion of the above 
action, the veteran should be afforded a 
current VA examination by a psychiatrist.  
It is imperative that the examiner review 
the claims folder prior to the 
examination and that all indicated 
psychological testing is undertaken, 
including, if deemed necessary, an MMPI 
and Mississippi Combat Inventory Scale.  
If it is determined that psychological 
testing is not indicated, the examiner 
should note a rationale for the 
determination.  The psychiatrist should 
then render an opinion as to whether the 
appellant currently suffers from PTSD or 
other acquired psychiatric pathology.  It 
should also be noted whether a current 
diagnosis of PTSD or other acquired 
psychiatric disorder is linked to the 
veteran's experiences while in service 
pursuant to the diagnostic criteria set 
forth in Diagnostic And Statistical 
Manual of Mental Disorders (DSM-IV).  If 
a diagnosis of PTSD or other acquired 
psychiatric disorder is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based and 
provide all factors upon which the 
diagnosis was made.  

If the examiner disagrees or agrees with 
any other opinion of record, it would be 
helpful if the reasons were specified.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case.  The 
SSOC should include a discussion of all 
evidence received since the last 
statement of the case was issued.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




